PER CURIAM:
Benjamin Gatti appeals from the district court’s order dismissing his complaint for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gatti v. Village of Lake Park, No. 3:04-cv-00285, 2007 WL 1033364 (W.D.N.C. filed Mar. 28; entered Mar. 29, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.